Citation Nr: 1101896	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the residuals of a right 
ankle sprain.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from June 1987 to April 
1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Oakland, 
California.  

In the Veteran's substantive appeal received in January 2008, she 
indicated that she desired a hearing before a member of the Board 
at the RO (i.e., a Travel Board hearing).  A hearing was 
scheduled to be held in October 2010, but the Veteran requested 
that the hearing be postponed due to a scheduling conflict.  She 
also noted that she was willing to participate in a 
videoconference hearing in lieu of the Travel Board hearing.  

A letter from the RO to the Veteran, dated in December 2010, 
shows that at that time, the RO had scheduled the Veteran for a 
videoconference hearing before the Board in January 2011.  
However, she failed to report for her scheduled January 2011 
hearing.  Her request for a hearing is therefore considered 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a VA Form 21-4138, Statement in Support of Claim, dated in 
September 2010, the Veteran stated that she had an upcoming VA 
examination scheduled for October 5, 2010.  Specifically, she 
noted that the examination was to be conducted at the VA Medical 
Center (VAMC) in Fresno, California, and that the examination 
would be pertinent to her claim for service connection for the 
residuals of a right ankle sprain.  In this regard, the Board 
observes that the evidence of record is negative for any evidence 
from the Fresno VAMC.  Inasmuch as the VA is on notice of the 
potential existence of additional VA records, these records 
should be obtained prior to any further appellate review of this 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  
As additional action by the RO may be helpful in either obtaining 
such putative records, or documenting information that the 
medical records cannot be obtained, further development in this 
regard is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of outpatient treatment 
records pertinent to the Veteran from the 
Fresno VAMC, to specifically include the 
October 2010 examination report.  All records 
received should be associated with the claims 
file.

2.  After completion of the above and any 
other development deemed necessary, review 
and re-adjudicate the issue on appeal.  If 
such action does not grant the benefit 
claimed, provide the Veteran and her 
representative a supplemental statement of 
the case; an appropriate period of time 
should be allowed for response.  Thereafter, 
the case should be returned to this Board for 
appellate review.



By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


